Citation Nr: 1602849	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine post-laminectomies and lumbar fusion (claimed as lower and middle back trauma).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from May 1978 to May 1985 and during this time he had active duty service from July 1978 to September 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In November 2015 the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge at the RO in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination in connection with his claim in February 2013.  The VA examiner opined that the Veteran's degenerative joint disease of the lumbar spine was less likely than not incurred in or caused by service.  Upon review, the Board finds that the February 2013 opinion is inadequate for purposes of determining service connection as it lacks a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, the VA examiner did not address the notations of a back strain in the service treatment records, despite the fact that the Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Specifically, in mid-August 1983 the Veteran reported injuring his back after lifting a desk and his physical examination showed some discomfort and tenderness.  It is not clear what the Veteran's duty status was at that time.  The VA examiner also did not address the Veteran's competent lay assertions that he first began to experience back pain after being hit with a gun during service, and that he self-medicated rather than seeking treatment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  As such, the Board finds remand is warranted in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran testified that he receives treatment through VA, therefore the Board finds the RO should obtain all VA treatment records dated from October 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from October 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Determine the specific dates for when the Veteran served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Based on this review, determine the Veteran's duty status on August 12, 1983 and August 13, 1983.  

2.  Then, if the Veteran was serving on ACDUTRA or INACDUTRA for those days, forward the Veteran's claims file to the February 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's competent lay statements.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, to include the Veteran's service treatment records, particularly those discussing his back strain, private treatment records, any VA treatment records and examination reports, and with specific consideration of the Veteran's competent lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability began in service, was caused by service, or is otherwise related to service.  The examiner should comment on all diagnoses of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for degenerative joint disease of the lumbar spine.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




